DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/14/2021, with respect to the objection to the Specification and rejection of claims 1-20 under 35 U.S.C. 112(b) for recitation of “to indicate/indicates to adjust” have been fully considered and are persuasive.  The objections and rejections have been withdrawn. 

Applicant's arguments regarding claims 2 and 5 rejected under 35 U.S.C. 112(b) as being indefinite have been fully considered but they are not persuasive.
Applicant has not amended claims 2 or 5 in response to the rejections and asserts that “While possibly awkward, there is no requirement (under Section 112(b)) to recite a first, second and third instances of a ‘data’ element before using the term ‘fourth data’ in a claim.  For similar reasons, Applicant has not amended claim 5 (reciting second data).”
However, Examiner submits that under 35 U.S.C. 112(b), the requirement for claims “particularly pointing out and distinctly claiming the subject matter” requires the claim scope to be definite.  The recitation in, e.g., claim 2 of a “fourth data” without previous recitation of a “first data”, “second data”, and “third data” renders the scope of such a claim indefinite, as it would be uncertain what the “first data”, “second data”, and “third data” would entail.  One of ordinary skill in the art could not reasonably ascertain the scope of the claims without the recitation of such a set of data, as a “fourth” data (or the similar use of an ordinal numeral without its preceding ordinal numerals) would simultaneously 1) require a distinctly ordered item of a set (i.e., “fourth data”), and 2) leave such a set undefined.
Despite the apparent use of the same terminology in the Specification, Examiner notes that although the claims are interpreted in light of the specification, such limitations from the specification (i.e., In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, while Applicant asserts that “Such proposed changes would have created confusion/inconsistencies between the terminology set forth in the claims and the description set forth in the specification”, Examiner notes there is no requirement that the words in the claim must match those used in the specification disclosure (MPEP 2173.05(e), II.).
The rejection of claims 2 and 5 is maintained for the reasons set forth above.  Additionally, similar issues are found in other claims, which are rejected below for the same reasons set forth above.
 
Claim Objections
Claims 1, 13, and 21 are objected to because of the following informalities:

Claim 1 recites “adjust-a parameter” (line 14), which appears to contain an erroneous hyphen or strikeout.  Examiner suggests the amendment “adjust[[-]] a parameter”.

Claim 13 recites “DSF entities , wherein” (line 17), which contains an extra space.  Examiner suggests the amendment “DSF entities[[ ]], wherein”.

Claim 21 recites “adjust-a parameter” (line 6), which contains an erroneous hyphen.  Examiner suggests the amendment “adjust[[-]] a parameter”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the model of the first network element" in at least line 5.  There is insufficient antecedent basis for this limitation in the claim, as while claim 1 previously recites “a model of a network element” (line 13), it does not specifically recite that the “network element” is the “first network element” of claim 2.  Claims 3 and 4 and rejected as depending from claim 2 and under the same rationale.

Claim 2 recites the limitation "fourth data" in at least line 9.  There is insufficient antecedent basis for this limitation in the claim, as the claims do not previously recite a “first data”, “second data”, and “third data”, all of which would be required in order to recite a “fourth data”.
Claims 3 and 4 depend from claim 2, and each recite “first data” and “second data”, respectively.  However, neither recites “third data”.  Therefore claims 3 and 4 are rejected under the same rationale as claim 2.

Claim 5 recites the limitation "the model of the first network element" in at least line 5.  There is insufficient antecedent basis for this limitation in the claim, as while claim 1 previously recites “a model of a network element” (line 13), it does not specifically recite that the “network element” is the “first network element” of claim 5.  Claims 6-8 are rejected as depending from claim 5 and under the same rationale.

Claim 5 recites the limitation "second data" in at least line 10.  There is insufficient antecedent basis for this limitation in the claim, as the claims do not previously recite a “first data”, which would be required in order to recite a “second data”.  While claims 6-8 depend from claim 5, claim 6 recites “first data”, and therefore the scope of those claims as a whole recite proper antecedent basis for an ordered list of terms (i.e., “first data” and “second data”) and are not rejected under this rationale.

Claim 6 recites “the data request” in line 6.  This reference is unclear, as the claims previously recite both “a data request” in claim 5, line 9, and “a data request” in claim 6, line 6, and it is not clear which data request is being referred to.  Claims 7 and 8 are rejected as depending from claim 6 and under the same rationale.

Claim 9 recites the limitation "the model of the first network element" in line 3.  There is insufficient antecedent basis for this limitation in the claim, as while claim 1 previously recites “a model of a network element” (line 13), it does not specifically recite that the “network element” is the “first network element” of claim 9.

Claim 9 recites the limitation "third data" in at least line 17.  There is insufficient antecedent basis for this limitation in the claim, as the claims do not previously recite a “first data” and “second data”, both of which would be required in order to recite a “third data”.

Claim 12 recites the limitation "second data" in at least line 10.  There is insufficient antecedent basis for this limitation in the claim, as the claims do not previously recite a “first data”, which would be required in order to recite a “second data”.

Claim 13 recites the limitation "third data" in at least line 18.  There is insufficient antecedent basis for this limitation in the claim, as the claims do not previously recite a “first data” and “second data”, both of which would be required in order to recite a “third data”.

Claim 14 recites the limitation "fourth data" in at least line 8.  There is insufficient antecedent basis for this limitation in the claim, as the claims do not previously recite a “first data”, “second data”, and “third data”, all of which would be required in order to recite a “fourth data”.

Allowable Subject Matter
Claims 1, 10, 11 and 15-23 are allowed.

Claims 2-9 and 12-14 are objected to as being allowable if amended to overcome the above rejections under 35 U.S.C. 112.

The following is an examiner’s statement of reasons for allowance:

The closest prior art is Maitra et al. (U.S. Pat. App. Pub. 2018/0184232), hereinafter Maitra.

Regarding exemplary claim 1, Maitra disclosed a system, comprising:
a first function entity (cloud server, ¶[0016], Fig. 1); and
a second function entity (edge node, ¶[0015], Fig. 1), wherein the first function entity is configured to carry out a method including:
an update condition of a model (a trigger condition, ¶[0015]), and the model is used to indicate to adjust a parameter (updating an aspect of the model, ¶[0015]-[0017]);
receiving an update request sent by the second function entity, wherein the update request triggers the first function entity to perform a procedure of updating the model (edge node transmitting a request to cloud server to update the model, ¶[0022]); and
performing the procedure of updating the model (updating the model, ¶[0016]);
wherein the second function entity is configured to carry out a method including:
determining the model meets the update condition comprised (edge node detecting the trigger condition, ¶[0015]); and
sending the update request to the first function entity in accordance with determining that the model meets the update condition (edge node transmitting a request to cloud server to update the model, ¶[0022]).

Maitra generally disclosed a trigger condition that triggers a transmission of a request to update a model used to analyze sensor data.  However, Maitra did not disclose the use of a model update policy 
sending a model update policy to the second function entity, wherein the model update policy comprises an update condition of a model of a network element, and the model is used to indicate to adjust a parameter of the network element;
receiving the model update policy sent by the first function entity;
determining the model meets the update condition comprised in the model update policy (claim 1; similarly recited in claims 10, 15, and 21-23).

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257. The examiner can normally be reached 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441